Case 1:20-cv-24111-KMW Document 33 Entered on FLSD Docket 12/23/2020 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                             Case No. 20-24111-CIV-WILLIAMS

  CITY OF RIVIERA BEACH GENERAL
  EMPLOYEES RETIREMENT SYSTEM, et al.

         Plaintiffs,

  vs.

  ROYAL CARIBBEAN CRUISES LTD., et al.

         Defendants.
                              /

                                            ORDER

         THIS MATTER is before the Court on Indiana Public Retirement System’s (INPRS)

  unopposed motion for appointment as Lead Plaintiff and approval of selection of counsel.

  (DE 11.) INPRS requests that this Court appoint INPRS as Lead Plaintiff and approve its

  selection of Labaton Sucharow LLP as Lead Counsel and Saxena White P.A. as Liaison

  Counsel.

         The Private Securities Litigation Reform Act of 1995 (“PSLRA”), 15 U.S.C. § 78u–

  4(a), provides for the appointment as Lead Plaintiff “the member or members of the

  purported plaintiff class that the court determines to be most capable of adequately

  representing the interests of class members (hereafter in this paragraph referred to as

  the ‘most adequate plaintiff’) in accordance with this subparagraph.” 15 U.S.C. § 78u–4

  (a)(3)(B)(i). The PSLRA directs the Court to adopt the rebuttable presumption that the

  “most adequate plaintiff” is “the person or group of persons” that: (1) has filed the

  complaint or made a motion to serve as Lead Plaintiff; (2) has the largest financial interest

  in the relief sought by the class; and (3) otherwise satisfies the requirements of Rule 23.



                                               1
Case 1:20-cv-24111-KMW Document 33 Entered on FLSD Docket 12/23/2020 Page 2 of 3




  15 U.S.C. § 78u–4(a)(3)(B)(iii)(I). This presumption may be rebutted by proof that the

  plaintiff “will not fairly and adequately protect the interests of the class” or “is subject to

  unique defenses that render such plaintiff incapable of adequately representing the

  class.” Id. at § 78u–4(a)(3)(B)(iii)(II).

         The PSLRA also provides that the Lead Plaintiff “shall, subject to the approval of

  the court, select and retain counsel to represent the class.” 15 U.S.C. § 78u–4(a)(3)(B)(v).

  Courts have found that the district court “should generally employ a deferential standard

  in reviewing the lead plaintiff’s choices.” Oklahoma Firefighters Pension & Ret. Sys. v.

  Rayonier Adv. Materials, Inc., 2015 WL 4730383, at *2 (M.D. Fla. Aug. 10, 2015); Bhatt

  v. Tech Data Corp., 2017 WL 10295956, at *4 (M.D. Fla. Dec. 28, 2017).

         Upon a careful review of the unopposed motion, the record, and applicable legal

  authority, the Court concludes that INPRS is the most adequate plaintiff to serve as Lead

  Plaintiff pursuant to 15 U.S.C. § 78u–4 (a)(3)(B). It is undisputed that INPRS has the

  largest financial interest in this action and satisfies the typicality and adequacy

  requirements of Rule 23. The Court also finds that INPRS has made a reasonable choice

  of counsel to represent the class. Accordingly, it is ORDERED AND ADJUDGED that:

     1. The motion (DE 11) is GRANTED.

     2. INPRS is APPOINTED to serve as Lead Plaintiff in the Action pursuant to 15
        U.S.C. § 78u-4(a)(3)(B).

     3. INPRS’ selection of Labaton Sucharow LLP as Lead Counsel for the Class is
        APPROVED pursuant to 15 U.S.C. § 78u-4(a)(3)(B)(v).

     4. Lead Counsel shall have the authority to speak for all Plaintiffs and Class members
        in all matters regarding the litigation, including, but not limited to, pre-trial
        proceedings, motion practice, trial, and settlement. Lead Counsel shall make all
        work assignments in such a manner as to facilitate the orderly and efficient
        prosecution of this litigation, and to avoid duplicative or unproductive effort.
        Additionally, Lead Counsel shall have the following responsibilities:


                                                2
Case 1:20-cv-24111-KMW Document 33 Entered on FLSD Docket 12/23/2020 Page 3 of 3




              a. to brief and argue motions;

              b. to initiate and conduct discovery, including, but not limited to,
                 coordination of discovery with Defendants’ counsel, and the preparation
                 of written interrogatories, requests for admissions, and requests for
                 production of documents;

              c. to direct and coordinate the examination of witnesses in depositions;

              d. to act as spokesperson at pretrial conferences;

              e. to initiate and conduct any settlement negotiations with Defendants’

                 counsel;

              f. to consult with and employ experts;

              g. to receive and review periodic time reports of all attorneys on behalf of
                 Plaintiffs, to determine if the time is being spent appropriately and for the
                 benefit of Plaintiffs, and to determine and distribute Plaintiffs’ attorneys’
                 fees; and

              h. to perform such other duties as may be expressly authorized by further
                 order of this Court.

     5. INPRS’ selection of Saxena White P.A. as Liaison Counsel to the Class is
        APPROVED.

  DONE AND ORDERED in Chambers in Miami, Florida, this 23rd day of December, 2020.




                                              3
